1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 1
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant, MIGUEL ANGEL RODRIGUEZ
6

7

8                                  UNITED STATES DISTRICT COURT

9                               EASTEREN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                        )   Case No.: 1:18-CR-00204 DAD
                                                     )
12                        Plaintiff,                 )   STIPULATION TO CONTINUE FEBRUARY
13                                                   )   24, 2020 SENTENCING; ORDER
            vs.                                      )
14                                                   )   DATE: May 4, 2020
     MIGUEL ANGEL RODRIGUEZ,                         )   TIME: 10:00 a.m.
15
                                                     )   Location: #5
16                        Defendant.                 )   Honorable Judge Dale A. Drozd
                                                     )
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties February 24, 2020 sentencing hearing may be
20

21
     continued to 10:00 a.m. on Monday, May 4, 2020.

22          The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:
23
     Similar issues related to potential application of the sentencing guidelines in this case have been
24
     previously argued before the 9th Circuit. As of the writing of this stipulation, no decision has
25
     been rendered. The parties agree that a stipulation is appropriate in order to allow those issues to
26

27   be resolved prior to proceeding to sentencing on Mr. Rodriguez case. The parties will continue

28   to meet and confer about this issue and advise the court of any updates.
1           For the above stated reason, the stipulated continuance will conserve time and resources
2
     for both parties and the court, and the delay resulting from this continuance shall be excluded in
3
     the interests of justice pursuant to 18 U.S.C. §§ 3161 (h) (7) (A) and 3161 (h) (7) (B) (ii).
4

5

6    DATED: February 20, 2020                                      KATHLEEN SERVATIUS
                                                                   United States Attorney
7                                                                  By: /S/Kathleen Servatius__
8
                                                                   United States Attorney

9

10

11   DATED: February 20, 2020                                      By: /S/Michael J. Aed
                                                                   Attorney for Defendant
12                                                                 Miguel Angel Rodiguez
13

14
                                            ORDER
15

16          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
17   currently set for Monday, February 24, 2020, at 10:00 a.m. is hereby continued to Monday, May
18   4, 2020, at 10:00 a.m.
19

20   IT IS SO ORDERED.
21
        Dated:     February 20, 2020
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
